HOTCHKIS & WILEY FUNDS AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 17th day of November, 2015, to the Transfer Agent Servicing Agreement, dated as of October 19, 2001, as amended, (the "Transfer Agent Agreement"), is entered into by and between HOTCHKIS & WILEY FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Transfer Agent Agreement; and WHEREAS, the parties desire to amend the Transfer Agent Agreement to add the Hotchkis & Wiley International Value Fund; and WHEREAS, Section 6 of the Transfer Agent Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to the following: Amended Exhibit A of the Transfer Agent Agreement is superseded and replaced in its entirety with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Transfer Agent Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS & WILEY FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Anna Marie Lopez By: /s/ Ian Martin Printed Name: Anna Marie Lopez Printed Name:Ian Martin Title: President Title: Executive Vice President 11/2015 – Hotchkis & Wiley 1 Amended Exhibit A to the Transfer Agent Servicing Agreement – Hotchkis & Wiley Funds Fund Names Separate Series of HOTCHKIS & WILEY Funds Name of Series Date Added Hotchkis & Wiley Value Opportunities Fund 12-31-2002 Hotchkis & Wiley Diversified Value Fund 08-24-2004 Hotchkis & Wiley Large Cap Value Fund 10-19-2001 Hotchkis & Wiley Mid-Cap ValueFund 10-19-2001 Hotchkis & Wiley Small Cap Value Fund 10-19-2001 Hotchkis & Wiley High Yield Fund 03-31-2009 Hotchkis & Wiley Capital Income Fund 12-31-2010 Hotchkis & Wiley Global Value Fund 12-31-2012 Hotchkis & Wiley Small Cap Diversified ValueFund 630-2014 Hotchkis & Wiley International Value Fund 12-31-2015 11/2015 – Hotchkis & Wiley 2
